Citation Nr: 1512872	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.   Entitlement to an effective date earlier than May 27, 2010, for the assignment of  a 30 percent disability rating for service-connected painful scars on the right wrist, left 4th toe, and medial left forearm through the elbow to the distal upper arm.

2.  Entitlement to an increased, compensable rating for  service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to an increased rating in excess of 20 percent for  service-connected left ulnar neuropathy/cubital tunnel syndrome of the left elbow, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to February 1988, and from May 2000 to April 2003.   

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO assigned a single, 30 percent disability rating for service-connected painful scars on the right wrist, left 4th toe, and medial left forearm through the elbow to the distal upper arm (previously rated as 10, 0 and 0 percent disabling, respectively), effective May 27, 2010; but denied increased ratings for service-connected bilateral hearing loss and service-connected left ulnar neuropathy/cubital tunnel syndrome of the left elbow.  In April 2011, the Veteran filed a notice of disagreement (NOD) with the increased rating and the continued ratings.  The RO issued a statement of the case (SOC) in February 2013., and the  Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2013.

In January 2014, the Veteran testified during a Board video-conference hearing  before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  In conjunction with the hearing, the Veteran's representative submitted additional medical evidence to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In addition to the paper claims file, the Veteran has a paperless, electronic file in  Virtual VA.  The Virtual VA file contains a copy of the January 2014 hearing transcript.  While e additional VA treatment records have been associated with the Veteran' Virtual  VA file, they are not pertinent to the present appeal.  

The Veteran also has a paperless, electronic file in the Veterans Benefit Management System (VBMS).  While this file includes treatment records that have not been reviewed by the agency of original jurisdiction (AOJ) or accompanied by a waiver of initial AOJ review; these facts do not preclude the Board's consideration of the earlier effective date claim (the claim herein decided) at this juncture.  Records from New Orleans VA Medical Center (VAMC),  date from April 2011 to September 2013-later than the effective date in issue-and, thus, do not bear on the claim herein decided.  While VA treatment records from the Jackson VAMC are dated from February 2004 to February 2010 , and do refer to the Veteran's service-connected scars, as explained below, they do not include probative information bearing on the earlier effective date claim.

The claims for increased ratings for service-connected bilateral hearing loss and for left ulnar neuropathy/cubital tunnel syndrome of the left elbow-expanded to included extra-schedular consideration, as explained below-are addressed in the remand following the order; those matters are being remanded to the to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.  

2.  In a December 2005 rating decision, the RO granted service connection for a scar on the right wrist, a scar on the left 4th toe, and a scar on the medial left forearm through the elbow to the distal upper arm, and assigned an initial 10 percent, 0 percent, and 0 percent rating,  respectively, from August 3, 2005.  

3.  The Veteran did not appeal the initial rating assigned for the scar on the right wrist.  With respect to ratings assigned for a scar on the left 4th toe and a scar on the medial left forearm, the Veteran filed an NOD in February 2006;  however, the Veteran did not file a substantive appeal to perfect his appeal of the 0 percent ratings assigned after the issuance of a April 2006 SOC.

4.  On May 27, 2010, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In conjunction with that application, the RO reviewed all of the Veteran's service-connected disabilities, and the Veteran underwent VA examination of his scars in July 2010.  

5.  In April 211, the RO granted a single, 30 percent rating  for painful scars on right wrist, left 4th toe, and medial left forearm, effective May 27, 2010 ( the date of receipt of the claim for a TDIU).

6.  Prior to May 27, 2010, there was no pending claim pursuant to which the single,  30 percent rating assigned for painful scars of the right wrist, left 4th right toes, and left forearm could have been granted, or documented evidence of multiple painful scars.  


CONCLUSION OF LAW

The claim for an effective date earlier than May 27, 2010, for the award of a 30 percent rating for painful scars on the right wrist, left 4th toe, and medial left forearm through the elbow to the distal upper arm is without legal merit.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

In the present appeal, the January 2013 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of increased ratings.  The January 2013 SOC explained the reasons for the denial of the instant claim for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the January 2014 hearing.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim for an earlier effective date lacks legal merit.  As the law, and not the facts, is dispositive of the claim herein decided, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As for the Board hearing, in Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with provisions of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the January 2014 hearing, the undersigned identified the issues on appeal, and elicited pertinent testimony concerning the claim for an earlier effective, to include if, and when, a claim for higher rating was filed.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative and the undersigned  pertaining to the Veteran's service-connected scars, and the bases for denial of the claim.  While the submission of specific, additional evidence was not explicitly suggested, as discussed, the effective date claim primarily hinges on the date and pendency of a claim, and nothing during the hearing gave rise to the possibility that there was any existing, outstanding, evidence relevant to the claim for earlier effective date that had not been submitted..  Hence, any omission is this regard did not prejudice the Veteran, and was, thus, harmless.  

II.  Analysis

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

Specifically with regard to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) ; 38 C.F.R. § 3.400(o)(2) .

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).   A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.' 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

Under 38 C.F.R. § 3.157(a) , a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) .

By way of history, in a  December 2005 rating decision, the RO granted service connection for a scar on the right wrist, or a scar of the left 4th toe, and for a scar on the medial left forearm through the elbow to the distal upper arm, assigning 10, 0, and 0 percent ratings, respectively, each effective August 3, 2005.  The Veteran did not appeal the initial 10 percent rating assigned for the scar on the right wrist. Although, in February 2006,  he filed an NOD with respect to the initial, noncompensable ratings  assigned for the scar on the left 4th toe and the scar on the medial left forearm, and an SOC on these matters was issued in April 2006, he did not  thereafter file a substantive appeal to perfect his appeal.  See 38 C.F.R. §§  20.200, 20.302 (2014).  Hence, the  December 2005 rating and all of its components-to include the ratings assigned-is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302. 20.1103 (2014).  

Thereafter, in  January 2010 the Veteran contacted the VA about other claims.  On  May 27, 2010, the Veteran filed a claim for a TDIU.  In connection with that claim, the Veteran underwent VA examination in June 2010.  In April 2011, while adjudicating the Veteran's claim of entitlement to TDIU, the grouped the previously, individually evaluated scars together, and awarded a single, 30 percent disability rating for multiple painful scars, effective May 27, 2010.  The rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Veteran testified that he warrants an effective date earlier than May 27, 2010, for the award of the increased, 30 percent rating for service-connected painful scars on the right wrist, left 4th toe, and medial left forearm. He testified that his  reports as to painful scars are documented in his VA treatment reports, and constitute an informal claim for an increased rating.

As noted, the December 2005 award of service connection for the scars in question, and the initial ratings assigned, are final.  While a finding of clear and unmistakable error could vitiate the finality of an otherwise final rating decision (see 38 C.F.R. § 3.105(a) (2014)), in this case, neither the Veteran nor his representative has asserted that the original rating decision involved clear and unmistakable error, and no such error is shown 

The Board has carefully reviewed the claims file to determine if there was an earlier, pending, increased claim pursuant to which the higher, 30 percent rating could have been assigned, but has found none.  Notably, while asserting his entitlement the Veteran identified any communication evidencing an intent to seek an increased disability rating for the cars under consideration.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits). 

As urged by the Veteran, the Board has considered that the claims file contains VA clinical records dated prior to May 27, 2010, but finds that they provide no basis for an earlier effective date.  See 38 C.F.R. § 3.157(b).  Notwithstanding the Veteran's assertions that he reported otherwise, none of the VA clinical records dated prior to May 27, 2010 reflects any documented complaint or finding that all of Veteran's service-connected scars were painful.  Indeed, the first documented reference to a complaint of painful scars of the left 4th toe or medial left forearm was during the July 2010 VA examination-the date of which clearly postdates the May 27, 2010 claim pursuant to which the higher, 30 percent rating was assigned.  See 38 C.F.R. § 3.00(o)(2) (providing the general rule that for increased compensation , the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later).  See also 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  In short, the assigned effective date is the earliest possible date assignable in this case.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, there is no legal basis for an effective date earlier than May 27, 2010, for the assignment of an increased, 30 percent rating for painful scars on the right wrist, left 4th toe, and medial left forearm through the elbow to the distal upper arm, the claim for an earlier effective date must be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

An effective date earlier than May 27, 2010, for the assignment of a 30 percent rating for painful scars on the right wrist, left 4th toe, and medial left forearm through the elbow to the distal upper arm is denied. 


REMAND

The Board finds that AOJ development of the claims remaining on appeal is warranted.  

During the January 2014, hearing the Veteran testified that his bilateral hearing loss had increased in severity since his last VA examination.  The Veteran's representative stated that the Veteran's last VA audiology examination was in 2010; however, the last VA audiology examination of record actually was conducted in March 2006.  Although the Veteran was scheduled for a VA audiology examination in July 2010, a July 2010 Report of Contact reflects that the Veteran called to say he could not get to the examination Baton Rouge; he requested rescheduling.  A subsequent, February 2011 Report of Contact notes that, when called by the RO, the Veteran indicated that the RO should use VA medical records to decide his claim.

The Veteran's VA treatment reports also indicate that there may be an increase in his hearing loss since his March 2006 VA examination; in a November 2009 VA treatment note indicates  that the Veteran's hearing had increased in severity over the past eight years, and a January 2010 VA treatment note indicates that the Veteran was found eligible for hearing aids.  The Veteran testified that it was hard to distinguish voices, vocals, and electronics because of a high pitched ringing.  

Also during the January 2014 hearing, the Veteran reported that his left ulnar neuropathy/cubital tunnel syndrome of the left elbow had increased in severity since his last VA examination in July 2010.  He also testified that his current rating did not take into consideration all signs and symptoms associated with his service-connected disability.  

Given the above, the Board determines that more contemporaneous examinations with appropriate medical findings are needed to fairly evaluate the Veteran's claims for increased ratings.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board also notes that the assertions of the Veteran's representative regarding the impact of the disability on the Veteran's employment appear to raise the question of his entitlement to a higher rating for bilateral hearing loss and left ulnar neuropathy/cubital tunnel syndrome of the left elbow on an extra-schedular basis.  See 38 C.F.R. § 3.321 (2014).  The Board has thus expanded the issues, accordingly.  While the AOJ should consider whether the procedures to award a higher rating on an extra-schedular rating are invoked, in the first instance, to avoid any prejudice to the Veteran (see Bernard v. Brown, 4 Vet. App. 384, 393 (1993). , the Board also finds that medical comment as to the functional effects of each disability on the activities of daily living, to include employment, may yield helpful information for adjudication of that aspect of each claim .  

Hence, the AOJ should arrange for the Veteran to undergo VA audiology and neurological examinations, by appropriate medical professionals, at a VA medical facility.  The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) examination(s)-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards to VA records, the record reflects that he has been treated at the New Orleans VAMC and Jackson VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the New Orleans VAMC and Jackson VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran  provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal ).  The AOJ's adjudication of the claims should include consideration of all additional evidence added to the record since the January 2013 SOC.

Accordingly, the matters are hereby REMANDED for the following action:

1.  Obtain from the New Orleans VAMC and Jackson VAMC outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate professional, for evaluation of bilateral hearing loss. 

The contents of the entire claims file, paper and electronic, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on his activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurology examination, by an appropriate medical professional, for evaluation of left ulnar neuropathy/cubital tunnel syndrome of the left elbow. The contents of the entire claims file, paper and electronic, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  

All appropriate tests and studies (to include neurological testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also describe all symptomatology associated with his service-connected left ulnar neuropathy/cubital tunnel syndrome of the left elbow, and comment as to the frequency or severity of each such symptom, as appropriate.

Based on consideration of the current examination results, and well as the Veteran's medical history and assertions, the examiner should also describe the functional effects of the Veteran's left ulnar neuropathy/cubital tunnel syndrome of the left elbow on the activities of daily living, to include  employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any  notice(s) of examination-sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims for higher ratings for bilateral hearing loss and left ulnar neuropathy/cubital tunnel syndrome of the left elbow.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim(s) for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence  (to include all evidence submitted since the January 2013 SOC), and legal authority (to include, for each claim, discussion of whether the procedures for referral of the claim for extra-schedular consideration, pursuant to section 3.21(b)(1), are invoked). 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC, that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


